Exhibit 10.9
Execution Version
FIRST AMENDMENT TO
AMENDED AND RESTATED
LIGNITE SUPPLY AGREEMENT
     This First Amendment (this “Amendment”) is made and entered into as of
June 26, 2008 (the “First Amendment Execution Date”) by and between Texas
Westmoreland Coal Co., a Montana corporation (“TWCC”) with address at P.O. Box
915, Jewett, TX 75846 and NRG Texas Power LLC, a Delaware limited liability
company (“NRG”) with offices at 1301 McKinney Street, Suite 2300, Houston, Texas
77010. Westmoreland Coal Company, a Delaware corporation (“WCC”) with offices at
2 N. Cascade Avenue, 2nd Floor, Colorado Springs, Colorado 80903 and
Westmoreland Mining LLC, a Delaware limited liability company (“WML”) with
offices at 2 N. Cascade Avenue, 2nd Floor, Colorado Springs, Colorado 80903,
join in the execution hereof for the purposes set forth below. TWCC and NRG may
individually be referred to as a “Party” or collectively as the “Parties”.
RECITALS
     Whereas, WCC is the parent company of WML and WML is the parent company of
TWCC;
     Whereas, NRG and TWCC have entered into that certain Amended and Restated
Lignite Supply Agreement dated as of September 28, 2007 (the “Supply Agreement”)
whereby NRG would purchase from TWCC, and TWCC would mine, produce and sell to
NRG certain volumes of lignite from TWCC’s Jewett Mine located at Jewett, Texas
for use by NRG at its Limestone Electric Generating Station, located adjacent to
the Mine;
     Whereas, as of September 28, 2007, WCC executed and delivered to NRG a
Guaranty Agreement (the “WCC Guaranty Agreement”) whereby upon certain terms and
conditions WCC guaranteed the obligations of TWCC arising under the terms of the
Supply Agreement;
     Whereas, the assets of and equity interests in WML and TWCC are currently
pledged as collateral security for certain indebtedness (the “Existing Senior
Indebtedness”) to certain institutional lenders (the “Existing WML Lenders”)
incurred by WML and guaranteed by TWCC;
     Whereas, on or after the First Amendment Execution Date, WML is refinancing
the Existing Senior Indebtedness by obtaining financing (the “New Senior
Indebtedness”) from certain institutional lenders (the “New WML Lenders”) and,
in connection therewith, the Existing WML Lenders will release their security
interest in the assets of and equity interests in TWCC and release TWCC from its
guaranty of the Existing Senior Indebtedness;
     Whereas, pursuant to a Letter Agreement dated September 28, 2007 (“the
Letter Agreement”), WCC and NRG have agreed upon certain terms and conditions
that if WCC could gain the consent and approval of the Existing WML Lenders, WML
and TWCC agreed to provide to NRG certain security documents to secure TWCC’s
performance under the Supply Agreement; and

 



--------------------------------------------------------------------------------



 



     Whereas, the Parties wish to set forth herein their understanding and
agreement as to certain matters and amend the Supply Agreement, and WML and WCC
wish to join in the execution hereof.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
AGREEMENT
     1. Amendment of Definitions. All terms used in this Amendment and not
defined herein shall have the meaning set forth in the Supply Agreement.
     (a) The following definitions in the Supply Agreement are hereby amended to
read as follows:
     “Guaranty” shall mean the Guaranty dated September 28, 2007 executed by
Westmoreland Coal Company guaranteeing the obligations of TWCC under this LSA.
     “Mortgage and Security Agreements” shall mean the documents described in
(b) and (c) of the definition of NRG Security Documents, and as provided in
Section 18.
     “Security Document Delivery” shall be deemed to have occurred upon the
execution and delivery of the Release Documents in recordable form and the
execution and delivery by Westmoreland Mining LLC and TWCC of the items
reflected in (a) through (d) of the definition of the NRG Security Documents.
     “Westmoreland Pledge Agreement” shall be deemed to refer to the document
described in (a) of the definition of NRG Security Documents, and as provided in
Section 18.
     (b) The following new definitions are hereby added to the Supply Agreement:
     “Existing Senior Indebtedness” shall mean the indebtedness existing as of
June 25, 2008, under any secured loan facility of Westmoreland Mining LLC,
including under (i) that certain Term Loan Agreement, dated April 27, 2001, as
amended and in effect by and among Westmoreland Mining LLC, the guarantors party
thereto, and the lenders and agents party thereto, and (ii) that certain Credit
Agreement, dated April 27, 2001, as amended and in effect, by and among
Westmoreland Mining LLC, and the lenders and agents party thereto.
     “First Amendment Effective Date” shall mean the date the First Amendment of
this LSA becomes effective, which shall be deemed to have occurred on the
execution and delivery of such document.
     “NRG Security Documents” shall mean the following:

2



--------------------------------------------------------------------------------



 



  (a)   the Pledge Agreement from Westmoreland Mining LLC to NRG in the form
attached as Exhibit 21 hereto;     (b)   the Security Agreement from TWCC to NRG
in the form attached as Exhibit 22 hereto;     (c)   the Deed of Trust, Security
Agreement, Fixture Filing, and Assignment of Rents to Secure Performance from
TWCC to NRG in the form attached as Exhibit 23 hereto; and     (d)   UCC-1
financing statements in the form of Exhibit 24 attached hereto,

and as provided in Section 18.
     “Release Documents” shall mean (i) document(s) in the form of Exhibit 25
attached hereto releasing the liens and security interests securing the Existing
Senior Indebtedness, to the extent they cover property of TWCC, and
(ii) document(s) in a form reasonably satisfactory to NRG evidencing the release
of TWCC from its obligations under any guaranty given by it with respect to the
Existing Senior Indebtedness.”
     2. Obligation to Provide Security. A new Section 15.13 shall be added to
the Supply Agreement as follows:
     “15.13 Security. In order to secure the performance by TWCC under this LSA,
TWCC shall cause the items reflected in clauses (a) through (d) of the
definition of the NRG Security Documents to be executed (including in recordable
form as contemplated by the NRG Security Documents) and delivered to NRG as of
the First Amendment Effective Date and the obligation under that certain Letter
Agreement, dated as of September 28, 2007, between Westmoreland Coal Company and
NRG, to deliver a guaranty agreement from Westmoreland Mining LLC to NRG shall
be terminated. The Parties acknowledge that the Guaranty has been executed and
delivered.”
     3. Offset Right. A new Section 7.5 is hereby added to the Supply Agreement
as follows:
     “7.5 Offset. NRG shall have the express right, after a TWCC Event of
Default, to from time to time net out of, recoup from, or offset against any
amount owed to TWCC under this LSA any damages of NRG arising as a result of
such TWCC Event of Default (including damages for failure of future performance
by TWCC incurred by NRG as a result of such TWCC Event of Default (including
damages of the type described in Section 15.3 and 15.5, but otherwise subject to
the limitation on the recovery set out in Article 14 or otherwise set out in
this LSA)).”

3



--------------------------------------------------------------------------------



 



     4. TWCC Event of Default. Sections 15.4(f), (g) and (h) are hereby amended
to read as follows:
“(f) Any failure by TWCC to perform any of its obligations hereunder (including
operating the Mine in material violation of permit requirements or applicable
governmental requirements) or under the Mortgage and Security Agreements not
specifically referred to in the other provisions of Section 15.1 or this Section
15.4, or any failure by Westmoreland Coal Company to perform any of its
obligations under the Guaranty or by Westmoreland Mining LLC to perform its
obligations under the Westmoreland Pledge Agreement, unless in any such case
such failure has been cured on or before the 20th day after notice thereof by
NRG or such cure has been initiated and is being diligently pursued; provided
that such cure is effected within forty-five (45) days from the receipt of such
notice by TWCC, Westmoreland Coal Company, or Westmoreland Mining LLC, as
applicable (or, notwithstanding the foregoing, such shorter period of time as
may be necessary to avoid the payment of penalties or the loss of any permit,
authorization, license, or concession);
(g) Failure of the Guaranty, the Mortgage and Security Agreements, or the
Westmoreland Pledge Agreement to be in full force and effect after the date
executed, or TWCC, Westmoreland Coal Company or Westmoreland Mining LLC
repudiates or denies liability under or seeks to terminate any of the Guaranty,
the Mortgage and Security Agreements, or the Westmoreland Pledge Agreement or
seeks to have any thereof found to be, or claims that any thereof is, void or of
no force and effect;
(h) Bankruptcy of TWCC, Westmoreland Mining LLC, or Westmoreland Coal Company,
or the rejection of this LSA by the debtor in any such Bankruptcy;”
5. Calculation of Damages. Section 15.8 of the Supply Agreement is hereby
amended to read as follows:
“15.8 Payment and Calculation. Damages determined under this Section 15 shall be
payable within thirty (30) days after the terminating Party calculates and
submits the calculations, including workpapers and documentation, to the other
Party. Upon a TWCC Event of Default where NRG elects to exercise remedies under
the NRG Security Documents, NRG may make a credit bid at any foreclosure or
other sale in exercise of its remedies hereunder or under the NRG Security
Documents in the amount of the damages it reasonably calculates are due as a
result of such breach (and may include in such calculations any damages it
expects to incur in the future as a result of such breach, subject to the
limitation set forth in Article 14). While TWCC and Westmoreland Mining LLC
accept that NRG may make a credit bid on such basis, neither TWCC nor
Westmoreland Mining LLC acknowledge, admit or otherwise agree that such damages
are necessarily owed and each of TWCC and Westmoreland Mining LLC reserves the
right to contest the amount of damages owed hereunder, other than for purposes

4



--------------------------------------------------------------------------------



 



of calculating an amount which may be used for a credit bid as contemplated by
this Section 15.8.”
     6. Assumption by Assignee. The following is added to Section 18 of the
Supply Agreement at the end of such Section:
“Without limiting the generality of the foregoing, any assignee of TWCC under
this LSA that succeeds to any of the assets that are covered by the NRG Security
Documents (including any assignee pursuant to any sale carried out pursuant to
the federal bankruptcy code or any other bankruptcy, insolvency, or debtor’s
relief law) shall prior to or concurrent with such assignment execute and
deliver at NRG’s election, (i) a written joinder to NRG Security Documents in
form reasonably acceptable to NRG whereby such assignee agrees to assume the
obligations under and be bound by the terms of the NRG Security Documents or
(ii) new security documents substantially in the form of the NRG Security
Documents covering such assets. The documents when executed shall be part of the
NRG Security Documents, and as applicable, the Mortgage and Security Agreements
and the Westmoreland Pledge Agreement.”
     7. NRG Security Documents. The Supply Agreement is hereby amended by
(i) adding Exhibit A hereto to the Supply Agreement as Exhibit 21, (ii) adding
Exhibit B hereto to the Supply Agreement as Exhibit 22, (iii) adding Exhibit C
hereto to the Supply Agreement as Exhibit 23, and (iv) adding Exhibit D hereto
to the Supply Agreement as Exhibit 24.
     8. Farm Road 39. In exchange for the agreement of NRG to amend the
definition of Security Document Delivery, TWCC agrees that it will pay the cost
of the contemplated relocation of Texas farm-to-market road FM 39 and related
construction and materials costs. NRG agrees that if for a period of 95 days
after Security Document Delivery no Bankruptcy of TWCC, Westmoreland Mining LLC
or Westmoreland Coal Company has occurred, then NRG shall reimburse TWCC for
such cost as Mine Costs as part of the first invoice for Mine Costs delivered by
TWCC after the end of such 95 day period, provided such costs otherwise qualify
under the Supply Agreement as Mine Costs and, thereafter, NRG shall pay all such
costs that qualify under the Supply Agreement as Mine Costs pursuant to the
Supply Agreement.
     9. Guaranty and Effect of Security Document Delivery.
     (a) The Guaranty shall remain in full force and effect and WCC hereby
confirms and ratifies its obligations thereunder. For the avoidance of doubt,
(i) NRG hereby waives any obligation of TWCC and/or WCC to obtain a Guaranty (as
defined in the Supply Agreement) from WML of TWCC’s obligations under the Supply
Agreement and (ii) notwithstanding paragraph 4 of the Letter Agreement, the WCC
Guaranty Agreement shall continue in full force and effect.
     (b) Upon the occurrence of Security Document Delivery all consequences of
“Security Document Delivery” under the Supply Agreement shall occur, including,
without limitation, that the final sentence of Section 12.1(b) shall no longer
apply.
     (c) Upon the occurrence of Security Document Delivery, NRG hereby agrees
that the rights of NRG to terminate the Supply Agreement under Sections 3.2(d)
and (e) of the Supply

5



--------------------------------------------------------------------------------



 



Agreement shall be, and shall be deemed to have been, irrevocably waived, and
NRG shall no longer have any right to terminate the Supply Agreement pursuant to
the aforesaid Sections 3.2(d) or (e).
     (d) Upon the occurrence of Security Document Delivery, that certain Letter
Agreement, dated September 28, 2007, by and among WCC and NRG, shall be deemed
terminated and of no further force and effect.
     10. General Provisions.
     (a) This Amendment may not be assigned or subcontracted by any Party
without the prior written consent of the other Parties.
     (b) This Amendment shall be construed in accordance with and be governed by
the laws of Texas.
     (c) In the event that any provision of this Amendment is held by a court of
competent jurisdiction to be unenforceable or void in any jurisdiction, the
other provisions of this Amendment shall remain in full force and applicable law
shall be construed in order to effectuate the purpose and intent of this
Amendment.
     (d) This Amendment may be executed simultaneously in counterparts, each of
which shall be considered to be an original, but all of which taken together
shall constitute one and the same instrument. Signatures sent by facsimile
transmission shall have the same legal effect as original signatures.
     (e) The Supply Agreement, other than as modified hereby, is hereby ratified
and confirmed in all respects, and all references in the Supply Agreement to
“this LSA” shall be deemed to refer to the Supply Agreement, as modified by this
Amendment.
[Signature page follows.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is duly executed as of the date first
set forth above by the authorized representatives of the Parties.

                      Texas Westmoreland Coal Co.       NRG Texas Power LLC    
 
                   
By:
  /s/ Douglas P. Kathol
 
      By:   /s/ Thad Hill
 
   
 
                   
Name:
  Douglas P. Kathol       Name:   Thad Hill    
 
                   
Title:
  Vice President       Title:   President    

     The following entities join in the foregoing Amendment to agree to and
acknowledge the terms thereof:

                      Westmoreland Coal Company       Westmoreland Mining LLC  
 
 
                   
By:
  /s/ Douglas P. Kathol
 
      By:   /s/ Douglas P. Kathol
 
   
 
                   
Name:
  Douglas P. Kathol       Name:   Douglas P. Kathol    
 
                   
Title:
  Vice President-Development and Treasurer       Title:   Vice President    

[Signature Page to First Amendment to
Amended and Restated Lignite Supply Agreement]

